Citation Nr: 0737557	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-18 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
also claimed as due to undiagnosed illness.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for depression, also 
claimed as due to undiagnosed illness.  

4.  Entitlement to service connection for a respiratory 
disability, also claimed as due to undiagnosed illness.  

5.  Entitlement to service connection for a kidney/urinary 
disability, also claimed as due to undiagnosed illness.  

6.  Entitlement to service connection for a disability 
manifested by joint pain, also claimed as due to undiagnosed 
illness.  


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1979 to June 1981, from July 1981 to December 1984, and 
from February 4, 1991 to October 14, 1991, to include service 
in Southwest Asia during the Persian Gulf War.  She also 
served in the Army National Guard prior to and following 
active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of April 2000 and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2007, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

The skin and joint pain disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's active military service included a tour of 
duty from February 18, 1991 to September 17, 1991, in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

2.  There is no competent evidence showing that the veteran 
currently has a low back disability that is related to 
disease or injury of service origin; her currently diagnosed 
degenerative disc disease of the lumbosacral spine by X-ray 
was not affirmatively shown to have been present during 
active duty or during active duty for training, or the result 
of injury sustained on inactive duty training; and her 
degenerative disc disease of the lumbosacral spine by X-ray 
was not manifest to a compensable degree within one year of 
separation from active duty.

3.  There is no competent evidence showing that the veteran 
currently has depression that is related to active service or 
due to an undiagnosed illness that developed during the 
Persian Gulf War; and her depression was not manifest to a 
compensable degree within one year of separation from active 
duty.  

4.  There is no competent evidence showing that the veteran 
currently has a respiratory disability that is related to 
active service or due to an undiagnosed illness that 
developed during the Persian Gulf War.

5.  There is no competent evidence showing that the veteran 
currently has a kidney/urinary disability that is related to 
active service or due to an undiagnosed illness that 
developed during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, and degenerative disease of the 
lumbosacral spine may not be presumed to have been incurred 
during active duty.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309 (2007).  

2.  Depression was not incurred in or aggravated by active 
service, and a psychosis may not be presumed to have been 
incurred during active duty, nor is it due to undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309, 3.317 
(2007).  

3.  A respiratory disability is not due to disease or injury 
that was incurred in or aggravated by service, nor is it due 
to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 3.317 
(2007).

4.  A kidney/urinary disability is not due to disease or 
injury that was incurred in or aggravated by service, nor is 
it due to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA pre-adjudication notice by letter, dated 
in October 2001.  The notice advised the veteran of what was 
required to prevail on her claims for service connection, to 
include those claimed as due to an undiagnosed illness; what 
specifically VA had done and would do to assist in the 
claims; and what information and evidence the veteran was 
expected to furnish.  The veteran was informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that she could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with her authorization VA would obtain any such 
records on her behalf.  She was asked to submit any evidence, 
which would include any evidence in her possession, that 
pertained to the claims.  The notice included the general 
provision for the effective date of the claims.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of service 
connection claim, except for the degree of disability 
assignable). 

As for the degree of disability assignable for the claims, 
such notice was provided in a letter dated in March 2006, and 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  Subsequently, 
the veteran was furnished a supplemental statement of the 
case issued in March 2007, after the initial adjudication, 
and she was provided additional time to respond.  As the 
claims are denied, no disability rating can be awarded as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error as 
to degree of disability assignable.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded a hearing at the RO 
before the undersigned Veterans Law Judge in September 2007.  
The RO has obtained the veteran's service medical records and 
VA medical records.  It is noted that the veteran's service 
medical records are not complete, and that records of her 
service during the period of 1979 to 1984 were not obtained 
despite the RO's exhaustive efforts.  The veteran was 
notified of the unavailability of records and requested to 
provide any additional information as to the whereabouts of 
the records.  She has not identified any additionally 
available evidence, to include private medical records or 
information regarding the location of service medical 
records, for consideration in her appeal.  

Further, VA has conducted medical inquiry in the form of VA 
compensation examinations in February 2001, August 2004, and 
November 2006, in an effort to substantiate the claims of 
service connection. 38 U.S.C.A. § 5103A(d).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  



II.  Merits of the Claims

The term "active service" includes active duty, any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 
C.F.R. § 3.6(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  

Where a veteran served continuously for ninety (90) days or 
more and arthritis or psychoses become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
qualifying chronic disability, which means a chronic 
disability resulting from an undiagnosed illness, a medically 
unexplained chronic multisymptom illness defined by a cluster 
of signs or symptoms (i.e., chronic fatigue syndrome, 
fibromyalgia, irritable bowel syndrome, or any other illness 
specified by the Secretary), or any diagnosed illness 
specified by the Secretary.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2007); 68 Fed. Reg. 34541 (June 10, 2003).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to fatigue, signs and symptoms 
involving the skin, headache, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs and symptoms involving the respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders.  The illness must become 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than December 
31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 71 Fed. 
Reg. 75669-75671 (December 18, 2006).

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  38 C.F.R. § 3.317; 
VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 
56,703 (1998).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  
These changes were applied retroactively, effective on March 
1, 2002.  Essentially, these changes revised the term 
"chronic disability" to "qualifying chronic disability," 
and included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Therefore, 
adjudication of the veteran's Persian Gulf service connection 
claims in the present case must include consideration of both 
the old and the new criteria.  While it does not appear that 
the veteran has been provided the amendments to the new 
criteria, the Board notes that as applied to the claims at 
issue, the changes in the law are not substantive in nature.  
Therefore, she would not be prejudiced by the Board 
completing appellate action at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran's entire service medical record, as noted 
previously, is not available.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  With regard to each issue 
on appeal, however, it is noted that the veteran alleges that 
the onset of her disabilities was in 1991, when she served in 
the Persian Gulf War.  The RO has obtained the records 
covering this period of active service, and beyond, even 
though the veteran maintains that the record is still 
incomplete and reports from the Persian Gulf are missing.  

The claims file shows that the veteran served on active duty 
in the Army from July 1979 to June 1981, from July 1981 to 
December 1984, and from February 4, 1991 to October 14, 1991.  
Her service includes a period of service from February 18, 
1991 to September 17, 1991 in the Southwest Asia Theater of 
operations during the Persian Gulf War.  She also served in 
the Army National Guard prior to and following active 
service.  

The veteran claims that her medical conditions stemmed from 
her period of service in the Persian Gulf.  She testified 
that she was healthy prior to her service in 1991, but that 
following her tour of duty in Southwest Asia, she experienced 
chronic problems with her low back, depression, respiratory 
system, and kidneys/genitourinary system.  As to her low back 
disability, she testified that she injured her back in the 
Persian Gulf when digging sandbags and bunkers, and that she 
was put on light duty thereafter.  As to her depression, she 
indicated that she did not notice something was wrong right 
away but that after she returned from the Gulf War she would 
either sleep a lot or have insomnia.  As to her respiratory 
disability, she testified that it began when she was exposed 
to oil well fires in the Persian Gulf.  She indicated that 
while it was not continuous, it flared up from time to time 
and that she used an inhaler occasionally.  As to the 
kidney/urinary disability, she testified that she had urinary 
tract infections in the Persian Gulf and that she still had 
problems today, with between six and eight urinary tract 
infections in the last year.  With regard to all issues 
except the low back, it appears that the veteran's 
allegations will require consideration of 38 C.F.R. § 3.317.  

After careful consideration of the record including the 
veteran's contentions, the Board finds that there is no 
competent evidence showing that the veteran currently has a 
low back disability, depression, a respiratory disability, 
and a kidney/urinary disability that are related to her 
period of active service to include service in the Persian 
Gulf, or that she currently has depression, a respiratory 
disability, and a kidney/urinary disability due to 
undiagnosed illnesses.

The available service medical records show that during her 
tour of duty in the Persian Gulf, the veteran was seen and 
treated for various ailments, but none of the illnesses 
concerned the low back, a mental condition, a respiratory 
condition, or a genitourinary condition.  On a September 1991 
Southwest Asia Demobilization/Redeployment Medical Evaluation 
form, the veteran specifically denied having any urinary 
problems, nightmares, or trouble sleeping.  (She did indicate 
nasal and sinus congestion while in Southwest Asia.)  At the 
time of a September 1991 separation physical examination, the 
veteran was clinically evaluated as normal with regard to the 
spine, psychiatric system, lungs and chest, and genitourinary 
system.  On a Report of Medical History form completed at 
that time, the veteran denied ever having shortness of 
breath, pain or pressure in the chest, frequent or painful 
urination, kidney stone or blood in urine, recurrent back 
pain, frequent trouble sleeping, and depression or excessive 
worry.  

On an August 1994 medical pre-screening form, the veteran 
denied ever having back trouble or respiratory problems, and 
indicated that she had never been treated for a mental 
condition.  At the time of a September 1994 physical 
examination for purposes of enlistment in the National Guard, 
the veteran was clinically evaluated as normal with regard to 
the spine, psychiatric system, lungs and chest, and 
genitourinary system.  On a Report of Medical History form 
completed at that time, the veteran denied ever having 
shortness of breath, pain or pressure in the chest, frequent 
or painful urination, kidney stone or blood in urine, 
recurrent back pain, frequent trouble sleeping, and 
depression or excessive worry.  

In June 1996, the veteran was seen in an Army Health Clinic 
with complaints of having problems breathing and phlegm in 
her lungs.  On examination, she reported no productive cough, 
shortness of breath, dyspnea on exertion, or history of 
asthma.  She was noted to be a smoker.  The assessment was 
rule out reactive airway disease.  She was prescribed an 
inhaler and returned to duty, with the plan to return to the 
clinic if the condition worsened or persisted.  

Post-service VA treatment records show that in September 1996 
the veteran was new to the clinic (VA outpatient clinic in 
Jacksonville, Florida).  She reported that she used an 
inhaler occasionally for breathing, that she had a history of 
a kidney infection last year, and that she had low back 
related complaints.  The pertinent diagnosis was probable 
neuroses (multiple complaints).  On a Persian Gulf medical 
screen report of September 1996, the veteran indicated that 
she was exposed to smoke.  At the time of a Persian Gulf War 
Registry examination in November 1996, there were no specific 
complaints or diagnoses referable to the low back, 
depression, a respiratory disability, or a kidney/urinary 
disability.  Mental status, chest, lungs, and back were 
evaluated as normal at that time, and a chest X-ray was also 
normal.  In October 1997, the veteran was seen with 
complaints of frequent urination and blood in the urine; the 
diagnosis was urinary tract infection.  In February 1998, she 
was seen with complaints of low back pain with radiation to 
the right thigh, with an onset date of late December 1997.  
X-rays of the lumbosacral spine in April 1998 showed 
degenerative disc disease of the L5-S1 and spondylosis.  In 
September 1999, the veteran reported that she had injured her 
back at work and was not presently working.  In November 
1999, the assessment was a history of depressions associated 
with drinking; the veteran was started on anti-depressants.  
In November 2000, she complained of low back pain, which she 
reported had begun while digging entrenchment sites during 
Desert Storm in Saudi Arabia.  The diagnosis was mechanical 
low back pain.  In statements dated in January 2001 and May 
2001, the veteran's VA care provider indicated that the 
veteran was being treated at the mental health clinic for 
depression, among other mental illnesses.  An EMG/nerve 
conduction study of the lower extremity in February 2001 was 
normal.  The veteran continued to be followed up for 
depression in 2001 and 2002.  During a review of systems in 
May 2002, it was noted that there was no history of 
respiratory problems.  A history of urinary tract infections 
with alleged pyelonephritis was one item on the veteran's VA 
problem list in September 2002.  In July 2004, the diagnoses 
included major depression and rule out bipolar disorder.  In 
August 2004, the veteran reported that she has had chronic 
insomnia for most of her life.  From 2004 and 2005, she has 
been treated for bipolar disorder and generalized anxiety 
disorder, among other mental illnesses.  

The veteran underwent various VA examinations in February 
2001, August 2004, and November 2006.  At the time of VA 
examinations (genitourinary, Gulf War, mental disorder, and 
neurologic disorder) in February 2001, the pertinent 
diagnoses were chronic thoracolumbar strain, uncomplicated 
urinary tract infection (treated), generalized anxiety 
disorder and depression, sleeplessness as a manifestation of 
depression, possible mild restrictive airway disease in an 
individual who smoked a small amount of cigarettes, major 
depressive disorder, and chronic low back pain (without nerve 
root injury).  At the time of VA examinations (mental 
disorder and general medical) in August 2004, the pertinent 
diagnoses were major depressive disorder, panic attacks, 
generalized anxiety disorder, dysthymia, and anxiety 
disorder.  At the time of a November 2006 VA examination 
(joints), the veteran complained of chronic low back pain, 
but as the examination focused on her ankles, there was no 
diagnosis furnished as to the low back.  None of the VA 
examiners furnished an opinion relating any of the conditions 
at issue to the veteran's period of service, to include her 
tour of duty in the Persian Gulf.  

In light of the foregoing, the Board finds that there is no 
competent evidence showing that the veteran's current 
depression, respiratory disability, and kidney/urinary 
disability are attributable to undiagnosed illnesses.  As 
shown by the medical evidence, signs or symptoms relative to 
these conditions have been medically attributed to diagnosed 
(rather than undiagnosed) illnesses.  Thus, the Persian Gulf 
War presumption of service connection does not apply with 
respect to these claims.  U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2007).

Further, the record is devoid of any medical evidence 
relating the veteran's low back disability, depression, 
respiratory disability, and kidney/urinary disability to her 
period of active duty, including her Persian Gulf service, or 
to the one-year presumptive period following the period of 
active duty ending October 1991 with regard to the low back 
disability and depression.  And there is no medical evidence 
to show that the onset of the disabilities was related to 
injury or disease during a period of active duty for training 
or related to an injury during a period of inactive duty 
training while the veteran was in the National Guard.  

While the veteran was prescribed an inhaler for breathing 
difficulty in June 1996, apparently during the period while 
she was enlisted in the National Guard, there was no further 
complaint or definitive diagnosis of a respiratory disability 
for years.  The service medical records lack the 
documentation of the combination of manifestations sufficient 
to identify a respiratory disability, and sufficient 
observation to establish chronicity of a respiratory 
disability during service.  38 C.F.R. § 3.303(b).  As 
chronicity of a respiratory disability in service is not 
adequately supported by the service medical records, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
absence of respiratory complaints for many years after June 
1996 is evidence against continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  

Each of the veteran's currently demonstrated disabilities 
(i.e., degenerative disc disease of the lumbosacral spine and 
lumbar strain, depression to include as an element of major 
depressive disorder or bipolar disorder, restrictive airway 
disease, and urinary tract infections) are shown to have all 
become manifest years after the veteran's discharge from 
active service in October 1991, and there is no medical 
opinion relating any of these disabilities to her period of 
service.  

Although the veteran is competent to describe symptoms 
pertaining to her claimed disabilities, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claims because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore, the veteran's statements and 
testimony are not competent evidence on the question of 
medical causation.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claims 
of service connection for a low back disability, depression, 
a respiratory disability, and a kidney/urinary disability, as 
articulated above, the Board finds that service connection is 
not warranted either on a direct basis or pursuant to 38 
C.F.R. § 3.317.  As the Board concludes that the 
preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a low back disability is denied.    

Service connection for depression, also claimed as due to 
undiagnosed illness, is denied.  

Service connection for a respiratory disability, also claimed 
as due to undiagnosed illness, is denied.    

Service connection for a kidney/urinary disability, also 
claimed as due to undiagnosed illness, is denied.    


REMAND

As to the claims involving a skin disability and a disability 
manifested by joint pain, the veteran testified that she has 
been symptomatic since her service in the Persian Gulf War in 
1991.  VA outpatient records in the file reflect that the 
veteran was seen on numerous occasions in reference to 
treatment of a recurrent rash, and at times was provided a 
dermatologic diagnosis, such as dermatitis, neurodermatitis, 
folliculitis, or urticaria.  At other times, the assessment 
was skin rash.  The outpatient records also show that the 
veteran was found to have arthralgia of questionable etiology 
at the time of a Persian Gulf Registry examination in 
November 1996.  

On VA examination in August 2004, the diagnoses were pruritic 
rash and mild generalized arthralgia, both of undetermined 
etiology.  While the veteran has had other VA examinations, 
there is insufficient medical evidence to decide the claims 
of service connection related to signs or symptoms involving 
the skin and joint pain.  It is noted, for example, that the 
VA joints examination of November 2006 focused upon 
evaluation of the veteran's ankles only.  The RO should 
arrange for another VA examination to address the medical 
causation questions regarding the skin and joint pain 
disabilities.  

Additionally, the RO should obtain any recent medical 
treatment records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In that 
regard, it is noted that at her hearing the veteran testified 
that she had upcoming medical appointments at the Salem VA 
Outpatient Clinic.  

In light of the above, further procedural and evidentiary 
development is necessary, and the case is REMANDED for the 
following.

1.  Obtain any records of treatment 
pertaining to complaints regarding the 
skin and joints from the Salem VA 
Outpatient Clinic since August 2007, and 
if the records are unavailable notify the 
veteran in accordance with 38 C.F.R. 
§ 3.159(e). 

2.  Schedule the veteran for an 
appropriate VA examination to determine 
whether she has current signs or symptoms 
involving the skin.  The claims folder 
must be made available for review by the 
examiner.  If the signs and symptoms 
involving the skin are present, the 
examiner is asked to express an opinion as 
to whether the skin condition is 
attributable to a known clinical 
diagnosis, and if so, whether it is at 
least as likely as not related to the 
veteran's period of active service from 
February 1991 to October 1991.  If it is 
not attributable to a known clinical 
diagnosis, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not that the skin 
condition is attributable to an 
undiagnosed illness associated with 
service in the Persian Gulf War from 
February 1991 to September 1991.  

3.  Schedule the veteran for an 
appropriate VA examination to determine 
whether she has current signs or symptoms 
of joint pain.  The claims folder must be 
made available for review by the examiner.  
If the signs and symptoms of joint pain 
are present, the examiner is asked to 
express an opinion as to whether the pain 
is attributable to a known clinical 
diagnosis, and if so, whether it is at 
least as likely as not related to the 
veteran's period of active service from 
February 1991 to October 1991.  If it is 
not attributable to a known clinical 
diagnosis, the examiner is asked to 
express an opinion as to whether the pain 
is at least as likely as not attributable 
to an undiagnosed illness associated with 
service in the Persian Gulf War from 
February 1991 to September 1991.  

4.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


